EXHIBIT "1"
EXHIBIT "2"
                Account Balance Summary ‐ Elements of Damage

1.  Failure to Pay Property Taxes                                                                        Subtotals for Category
    a.  Amount of Property Taxes (first of two installments)                      $        171,287.60
    b.  Penalty 10% (by LA County Assessor's Office, separate from interest 
assessed for non‐payment)                                                         $          17,128.76
    c.   Interest Per Annum ‐ 10% (by LA County Assessor's Office) in the amount 
of $17,128.76.  Amount Accruing Monthly ($1,427.40) is charged in full on the 
1st day of each month, commencing in December 2018                                $             1,427.40
    d.  Monthly 1/12th Installment Tax Payment shall be paid in the Event of 
Default, plus an Overdue Rate, which is  an interest rate of 10% plus 4% of the 
monthly  tax installment payment (Sections 1 & 12 of the Lease).  

        Accordingly, the monthly tax installment payment is $14,273.97 plus 
$1,998.36 at the Overdue Rate.  

       The installment payments are to commence at the time of an Event of 
Default, which occurred (a) in July 2018, when Tenant failed to meet financial 
covenants causing a default under Section 15(c) of the Lease, or (b) when 
Tenant did not pay taxes as required under Section 11 of the Lease, causing a 
default under Section 15(a) of the Lease.  In any event, assuming a default 
under Section 11 of the Lease, the monthly amount, commencing in December 
2018 is $16,272.33.                                                             $          16,272.33 $                    206,116.09

2.  Liens on Property Caused by Tenant*                                                $        16,658.62
     a.   Interest Charged                                                             $                    ‐
     b.   Legal Cost e.g., paying for lienholders legal cost, if any, and review of 
recordable lien releases                                                               $                       ‐
    c.   Legal Cost & Expense Incurred by Landlord                                     $                    ‐      $                      16,658.62


3.  Outstanding Basic Rent Accounting For 10% Financial Performance 
Adjustment (Breach of Financial Covenants, NOD dated 6/16/18)
    a.  December 2017 through June 2018 (10% of 7 months of Basic Rent of 
$289,312.26/month *7, or $2,025,185.82* .10)                                           $      202,518.58
    b.  December 2016 through November 2017 (10% of 12 months of Basic 
Rent of $283,526.11/month, or $3,402,313.35 *.10)                                        $      340,231.34
   c.   December 2015 through November 2016 (10% of 12 months of Basic 
Rent of $277,855.91/month, or $3,334,267.09 *.10)                                        $      333,426.71
   d.   December 2014 through November 2015 (10% of 12 months of Basic 
Rent of $272,298.48/month, or $3,267,581.74 *.10)                                        $      326,758.17


   e. Additional Basic Rent for June 2018 ‐ October 2018 (based on monthly rent 
of $289,312.26, plus  10% of Basic Rent in the amount of $28,931.26/month)  $      144,656.43
   f.  Additional Basic Rent for  December 2018 (based on a monthly rent of 
$295,098.51), plus  10% of Basic Rent in the amount of $29,509.85)               $        29,509.85
   g.   Additional Basic Rent for January 2019 and going forward                          TBD       $                1,406,340.91

4.  Failure to Timely Pay November Rent 
    a. Late Penalty (Section 3(e) of the Lease) of 5% based on monthly Basic Rent 
of $295,098.15 *.05  (The November 2018 Basic Rent payment was not the first 
late payment of Basic Rent by Tenant)                                              $        14,754.91 $                      14,754.91

5.  Security Deposit**
     a. See Sections 3(g) and Section 15(j) of the Lease.                                $      690,000.00 $                    690,000.00

6.   Breach Lease and Operative Documents, Including Landlord Loan 
Agreement
    a.  Legal expense and costs incurred by Landlord, including, among other 
things, for  Events of Default under Section 15 of the Lease, and causing a 
default under Landlord Loan Agreement                                             TBD
    b.  Expenses and costs related to any changes of financial terms required by 
Lender                                                                            TBD                                                         
    c.  Expenses and costs related to assignment and assumption agreement         TBD                        TBD

Preliminary Totals                                                                       $  2,333,870.53 $                2,333,870.53

*As set forth in the Objection, the liens must be removed as a condition to any assumption, or assumption and assignment.
**The Debtor has failed to replenish the Security Deposit, as required under the Lease. 
EXHIBIT "3"
                                   November 21, 2018

Via Email

John Tishler                                   Stuart Brown
Waller Lansden Dortch & Davis, LLP             DLA Piper LLP (US)
511 Union Street, Suite 2700                   1201 N. Market Street, Suite 2100
Nashville, TN 37219                            Wilmington, DE 19801
Email: John.Tishler@wallerlaw.com              Email: Stuart.Brown@dlapiper.com


       Re:     AFG Investment Fund 5, LLC (“AFG”) / Success Healthcare 1, LLC
               (“Tenant”)
               Master Lease Agreement dated November 14, 2008
               7500 East Hellman Avenue, Rosemead, California (the “Property”)

Gentlemen:

       This firm represents AFG Investment Fund 5, LLC (“AFG5”) with respect to the
above-referenced lease (the “Lease”).

        We understand that the pending sale of the “Silverlake” properties includes the
possible assignment of our client’s Lease for the Property to either the current “Stalking
Horse” or a qualified over bidder. Since the Debtor’s assumption and assignment of the
Lease will require the Debtor to cure all defaults and to compensate AFG for damages
resulting from defaults, we are providing the following to inform you of the existing
defaults, which will need to be addressed in connection with any proposed assumption
and assignment. This list is not exclusive and our client reserves all of its rights to
supplement it at the appropriate time for doing so.

        Our client has previously and continuously requested from officers and
employees of Promises Healthcare Group, LLC, Success Healthcare, LLC and Success
Healthcare 1, LLC, among them, Peter Baranoff, Steve Helland and James Hopwood,
financial information required under the Lease, which the Tenant has an affirmative
obligation to provide. Such financial information has not been forthcoming. Our client
has also requested that the Tenant interface with our client’s accountant, Howard
Lauterbach, CPA of Lazar & Co., who made several requests on our client’s behalf for
financial information for calendar years 2017 and 2018, to no avail.

        Tenant is required under Section 3(c) of the Lease to provide each quarterly
period by a date certain quarterly financial information to confirm Tenant’s compliance
with (a) Earnings to Rent Ratio of equal to or greater than 2:1, and (b) Fixed Charged
Coverage Ratio of not less than 1:1 (collectively, “Financial Performance Tests”). The
quarterly financial information is for the purpose of demonstrating compliance with each
John Tishler
Stuart M. Brown
November 21, 2018
Page 2

of the Financial Performance Tests and to allow the landlord to verify or substantiate
compliance.

        Eliminating the period prior to calendar year 2014, Tenant has not thereafter
delivered sufficient financial information to confirm its compliance with Financial
Performance Tests. Further, Tenant’s delivery of financial information has been
generally limited to the Site, which is defined in the Lease as 7500 East Hellman Avenue,
Rosemead, California (also “Ingleside Campus”). The Lease requires financial
information for the operations by the Tenant, which includes its consolidated operations
at 1711 West Temple Street, Los Angeles, California (“Downtown Campus”) and the
Rosemead campus, both of which constitutes the Silverlake Medical Center owned by
Success Healthcare 1, LLC, identified as the Tenant in the Lease. The Lease makes no
distinction between the Ingleside Campus and the Downtown Campus.

        Compliance with Financial Performance Tests is to be determined after the end of
each quarterly period. Separately, the Tenant is required to (a) deliver a balance sheet of
its operations and its consolidated subsidiaries one hundred and twenty (120) days after
the end of each fiscal year, (b) within forty-five (45) days after each quarter deliver
comparative quarterly balance sheets and statements of operation and cash flows certified
by the chief financial officer of the Tenant, (c) provide annual tax returns for each
accounting year, upon request.

        Based on the above, we are restating our client’s request for all of financial
information required to be provided under the Lease for calendar year 2014 to the present
(“Financial Period”), and certified by the chief financial officer where required. To the
extent that Tenant has not complied or has inadequately complied with its obligations
regarding financial information for the Financial Period, the inadequacy or insufficiency
of such prior financial disclosures by Tenant is itself a breach under Section 25(h) of the
Lease.

        Separate from Tenant’s failure to provide sufficient financial information as
required, any breach by Tenant’s failure to satisfy Financial Performance Tests for each
quarterly period, occurring during the Financial Period, resulting in an increase of ten
percent (10%) to the Basic Rent, as provided in Section 3(c) of the Lease, is hereby
reserved until reviewed and otherwise determined by AFG5.

        In addition, the Basic Rent payment for November 2018 was due on November 1,
2018. It has not been paid, although we have been advised that the November “stub rent”
will be paid. The failure to pay Basic Rent within a five (5) day grace period of its due
date is a payment default. A five percent (5%) late fee (“Late Fee”) can be assessed as
permitted under the Lease. The obligation to pay the Basic Rent is an absolute obligation
not subject to Abatement. This shall serve as notice that the Basic Rent for the month of
John Tishler
Stuart M. Brown
November 21, 2018
Page 3

November may be increased by the amount of the Late Fee and the Overdue Rate for the
month of November 2018 as a result of the monthly payment default. A calculation of
the November Rent, with Late Fee and the Overdue Rate on a per diem basis will be sent
under separate cover.

        Further, it has come to our client’s attention that Tenant has allowed several liens
to be recorded against the Property resulting from Tenant’s failure to pay certain work
done on the Property. This is a breach under Section 7 of the Lease, which prohibits
Tenant from directly or indirectly causing a title defect to the Property and not
discharging a lien. We are requesting that you provide a title report to determine if any
other liens have been recorded against the Property and confirmation that the existing
liens have been released by lien releases recorded in the official records of Los Angeles
County. It is our understanding that these liens relate to services provided by True Line
Corporation, LA Lock & Sale and HIC Systems.

        In addition to the request for a current title report on the Property and the lien
releases, we are requesting that you provide the following information and documents
with respect to the Tenant and the Property:

       1.      Any notice of any violation of Applicable Law,

       2.      Any notice from any Governmental Body,

       3.      Any environmental matter, whether threatened, alleged or pending,

       4.      Any log maintained regarding the maintenance and repair to the Property,
               or any component thereof,

       5.      Any property condition reports with respect to any Part (defined in the
               Lease) of the Property,

       6.      A list of any repairs of all Parts of the Property resulting from any
               property, equipment, system or component that is lost, stolen, destroyed,
               damaged rendered unfit or subject to quality standards requiring repair,

       7.      Any Mandatory Alterations (as defined in the Lease) required,

       8.      A list of several improvements to the Property, and

       9.      Copies of insurance certificates required by Section 11 of the Lease.
EXHIBIT "4"
